Citation Nr: 1814330	
Decision Date: 03/01/18    Archive Date: 03/14/18

DOCKET NO.  17-50 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.

2.  Entitlement to automobile adaptive equipment or adaptive equipment only. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1956 to August 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in February 2016 and July 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran requires assistance on a regular basis to protect him in his daily environment.

2.  The evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities have resulted in functional loss of use of his right foot.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based upon a demonstrated need for aid and attendance is warranted.  38 U.S.C. §§ 1114(l), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350(b) (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, a certificate of eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted.  38 U.S.C. §§ 3901, 3902 (2012); 38 C.F.R. §§ 3.102, 3.808 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104 (a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104 (d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 1 Vet. App. at 56.  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Veteran and his wife have asserted that because of his service-connected disabilities, he requires regular aid and attendance, and that if he were not under the constant care of his wife he would need to be in a nursing home.

Special monthly compensation based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b). 

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4), the criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment. "Bedridden", defined as that condition, which, through its essential character, actually requires that a claimant remain in bed, is a proper basis for this determination.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 

It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  Although the regulation does not require that all of the factors are met before assigning a favorable rating, "at least one of the enumerated factors must be present." Turco v. Brown, 9 Vet. App. 222, 224   (1996).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. Examples under 38 C.F.R. § 3.350(a)(2) which would constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.  Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. § 3.350(a)(2).

In this case, service connection has been established for depressive disorder, evaluated as 70 percent disabling; lumbar degenerative disc disease (DDD), evaluated as 40 percent disabling; total right knee replacement, evaluated as 30 percent disabling; total left hip replacement, evaluated as 30 percent disabling; right lower extremity radiculopathy, evaluated as 20 percent disabling; left lower extremity radiculopathy, evaluated as 20 percent disabling; chronic right ankle strain, evaluated as 10 percent disabling; left great toe amputation, evaluated as 10 percent disabling; right great toe excision of ingrown toenail, evaluated as noncompensable; and left great toe scar associated with great toe amputation, evaluated as noncompensable.  The Veteran has a combined evaluation of 100 percent effective May 23, 2013.

August 2015 VA treatment records include documentation of telephone calls and emergency department notes indicating that the Veteran had had several falls with his legs giving out on him.  He went to VA's emergency department when one of the falls resulted in a right ankle fracture.  The treatment record indicates that the Veteran had undergone four knee surgeries and had a laterally displaced sitting patella which slips in and out.  A social work note from August 2015 stated that the Veteran could not use a walker or crutches, and that the Veteran could not bathe himself due to the broken ankle.  A VA physical medicine and rehabilitation note from December 2015 states that the Veteran had fair strength of the extremities, but did find that the Veteran had loss of use of a lower extremity.  Ambulation could not be tested due to weakness, and the Veteran was found to be dependent with regard to dressing, toileting, and bathing.  The Veteran submitted a letter from his private primary care physician in March 2016 that stated that due to severe arthritis of the knees and a previous fracture of the right ankle, the Veteran requires assistance with transfers and continues to suffer from right foot drop following his fall and right ankle fracture.  He stated that the Veteran uses an electric wheelchair and that he would require a modified automobile to accommodate him.  

The Veteran was provided with an examination for housebound status or permanent need for regular aid and attendance in April 2016.  The examiner noted that while the Veteran was not confined to bed, he needed help with bathing and going to the bathroom.  He found that the Veteran did not require nursing home care, but noted that if not for the care provided by his wife, the Veteran would be in a nursing home. 

There exists some evidence of record suggesting that the Veteran's need for regular aid and attendance may not be solely based on functional impairment from his service-connected disabilities.  In particular, the Veteran's foot drop has been linked to his right ankle fracture following a fall in August 2015, as opposed to the service-connected right ankle strain.  However, as the Veteran's falls have been described as caused by his legs giving out on him, with unsteadiness from his service-connected right total knee replacement in particular, the Board finds the evidence at least in balance as to whether the right ankle fracture and subsequent functional impairment is related to service-connected disability.  The Board will resolve all reasonable doubt in the Veteran's favor in finding that the Veteran has incapacity which requires care on a regular basis to protect him in his daily environment and to attend to the wants of nature as a result of service-connected disability.  Special monthly compensation based upon a need for regular aid and attendance is therefore warranted.       

Special monthly compensation at the lower housebound rate is payable when a veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  An award of TDIU, if it is based upon a single service-connected disability, is sufficient to satisfy the 38 U.S.C.A. § 1114(s) requirement of a single service connected disability rated as 100 percent disabling.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  A TDIU grant that is based on multiple underlying disabilities cannot satisfy this requirement because the terms of the regulation require a single disability.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  The latter requirement is met when the Veteran is substantially confined to his dwelling and the immediate premises as a direct result of service-connected disabilities, and it is reasonably certain that the disabilities will continue throughout his lifetime. 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  However, because the Board is granting herein the greater aid and attendance benefit, it need not address the housebound benefit further.

Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or, (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.

In this case, the Veteran does not drive and is driven to his medical appointments by his wife.  The Veteran and his spouse requested financial assistance from VA to obtain a van which would have the appropriate lifts to help the Veteran board and to fit his walker and wheelchair.  Because the Board finds that the Veteran experiences a functional loss of use of his right foot due to foot drop relating to injury sustained due to his service-connected right knee disability, he meets the criteria set forth here for having loss of use of one foot due to service-connected disability.  Financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is therefore warranted, and a certificate of eligibility for financial assistance should be provided to the Veteran.


ORDER

Special monthly compensation based on the need for regular aid and attendance of another is granted, subject to the laws and regulations governing the award of monetary benefits. 

Financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


